DETAILED ACTION
Response to Remarks
Claim objections for claims 11, 17 and 19, stated in the previous Office Action, have been withdrawn upon amendments by the Applicant. 
Applicant’s arguments with respect to rejection of claims 11-20 (Erbsloeh in view of Horiuchi) under 35 USC 103 have been considered but they are not persuasive.
Applicant has amended claims 11 and 19 to add following new limitation not previously presented: “wherein one or more of the bearing element and the at least one receiving module is electrically conductive.”  This has necessitated new grounds of rejection.
Applicant argues that there is no clearance in the bore 21 shown in Erbsloeh to add bulges for capturing a screw.  Applicant also notes that the bore in Erbsloeh is used to guide the head of the screw during installation of the screw.  Applicant argues that there is no clearance in the bore to add bulges and any such bulge would render the screw incapable of moving past the bulge.
Examiner notes that the latching module (bulges) shown in Horiuchi are present near the top portion of the bore and are arranged along the inner circumference of the inner wall of the bore.  The internal diameter of the bore 21 shown in Erbsloeh can be modified so that the bulges can be added along the inner walls of the bore and near the top portion of the bore as taught by Horiuchi.  Examiner respectfully disagrees with the Applicant’s assertion that the bore of Erbsloeh does not provide any clearance to add the bulges.  

As noted before, the latching module (bulges) shown in Horiuchi are present near the top portion of the bore.  Before the screw can be installed into a surface, it is first removed from the latching module by pushing it down.  Once removed from the latching module, the internal walls of the bore will guide the head of the screw during installation.
The object of the invention in Erbsloeh is to make for easier assembly by creating a connector where the fastener can be captively arranged on the connector (see page 2, line 33).  Erbsloeh teaches that the screw should be captively retained in the bore (see page 2, line 36).  Therefore, modification of the Erbsloeh device to have a latching module to captivate the screw is in line with the stated goal of Erbsloeh and does not change the basic principle of the device.  A latching module can be added to the internal cylindrical bore which can serve as a guide for the head of the screw while also retaining the screw and this modification can be made without making any substantial reconstruction or redesign of the elements.    
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erbsloeh (DE-8701553-U1) in view of Horiuchi (US PGPUB 2007/0065323A1).

Regarding claim 11,
Erbsloeh teaches:
At least one receiving module (20) for receiving a securing element (23) comprising a chamber for receiving securing element.
Chamber is delimited by an inner wall (22).  Two openings are shown with first opening near the head 24 and the second opening near the tip 26.  Two openings delimit the passage channel within the chamber.
The chamber is designed so that the securing element (23) can be completely received inside the chamber as shown in Figure 1.
Securing element (23) has a head (24) and a pin, which are joined together.  
As shown in Figure 1, the fastener is received completely within the chamber.
A bearing element arranged at the second opening is shown in Figure “B” below.
Erbsloeh does not teach, but Horiuchi teaches:
Latching module (shown in Figure “A”) to which the securing element 48 can be temporarily latched after the fastener is guided along a longitudinal direction of the passage channel into the chamber from the first opening.  
Latching module (shown in Figure “A”) that has two bulges with an axial offset relative to each other. Bulges have diagonal surfaces (shown in Figure “A”) that are orientated diagonally to the inner wall of chamber.
As shown in Figures 7a-7c, fastener 48 includes a pin and a head, which are joined together, and the fastener 48 is shown latched to the latching module with the head of the fastener 24 abutting at least one diagonal surface.
The at least one diagonal surface is oriented facing the head of the securing element 48.
The object of the invention shown in Erbsloeh is to make for easier assembly by creating a connector where the fastener can be captively arranged on the connector.  “The object of the present invention is to improve a connector of the type mentioned at the outset in such a way that on the one hand a simplified assembly is possible and on the other hand the fastening screw can be captively arranged on the connector.” [page 2, line 33].  
The fastener head 24 of Erbsloeh is secured in the module 20 by the clamping disk 27 as shown in Figure 1.  However, the clamping disk 27 is located below the fastener head and only serves to prevent the screw tip from falling in (i.e. towards bore 21) and will not prevent the fastener from falling out during handling, transportation and storage.  “On the other hand, the fastening screw can be captively arranged on the connector, so that the connector is stored together with the fastening screw can take place and this is thus available during the assembly process with certainty.” [page 3, line 40]
The device of Horiuchi captures the fastener in a defined position such that the fastener cannot fall further into the component or fall out of the component.  “It is accordingly an object of the present invention to provide a mounting screw retainer structure which can prevent a mounting screw from falling down from a component and can also prevent the interference of the mounting screw with any other related component.” [0006] “As another feature of the invention, the projection retains the head portion of the mounting screw in a loosened condition of the mounting screw…” [0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping disk 27 shown in Erbsloeh with a latching module (shown in Figure “A”) similar to the one taught by Horiuchi in order to capture the fastener (falling in and falling out) and therefore, further improve the design shown in Erbsloeh. 

Erbsloeh does not explicitly disclose, however, it would have been obvious to one having ordinary skill in the art at the time of filing to have made the bearing element out of carbon steel or aluminum (which are electrically conductive), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.  MPEP 2144.07.  Carbon steel or aluminum may be used for the bearing element to provide added rigidity and strength to the bearing element. 
 



    PNG
    media_image1.png
    353
    526
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 7a of Horiuchi (examiner amended).

Regarding claim 12, 
Erbsloeh teaches:
The passage channel is longer in the inserting direction of the securing element 23 than the head 24 and the pin as shown in Figure 1.

Regarding claim 13,
Erbsloeh teaches:
Securing element 23 is a screw.




Erbsloeh does not teach, but Horiuchi teaches:
Minimum internal dimension of the inner wall of the chamber is greater than a maximum external dimension of the head of the fastener.  This allows the head of the fastener to fit inside the chamber.
At least one latching module is present inside the chamber.  A minimum internal dimension of the latching module is smaller than the maximum external dimension of the head but greater than a maximum external dimension of the pin.  This allow the latching module to capture the head of the fastener but allows the pin portion to pass through.
See rejection of claim 11 above for reasoning to modify the chamber shown in Erbsloeh to have the latching module taught by Horiuchi.

Regarding claim 15, 
Erbsloeh teaches:
The inner wall 22 of the chamber has a rotational symmetry relative to the inserting direction of the securing element 23.

Regarding claim 16,
Erbsloeh teaches:
Internal dimension of the first opening (near head 24) is larger than the external dimension of the head 24 to allow the fastener to enter the chamber. See Figure 1.
The internal dimension of the second opening 21 is smaller than the external dimension of the head 24.  See Figure 3.

Regarding claim 17,
Erbsloeh teaches:
The bearing element, as shown in Figure “B” below, has a hole with an internal dimension that is smaller than the external dimension of the head 24 and that delimits the second opening.

Regarding claim 18,
Erbsloeh teaches:
The connection assembly shown in Erbsloeh can be secured, using the securing element (fastener 23), to an opening provided on a device designed as a battery.

Regarding claims 19 and 20:
Examiner notes that the instant method step limitations are considered obvious over the prior art (Erbsloeh as modified by Horiuchi) in view of rejections of the structural limitations previously set forth.  When the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.

    PNG
    media_image2.png
    372
    500
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 1 of Erbsloeh (examiner amended).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S. DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677